        Case 1:19-cv-05049-ALC-JLC Document 56 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
IEI INC.,                                                        :
                                                                                        1/27/2021
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     1:19-cv-05049-ALC-JLC
                                                                 :
                                                                 :      ORDER
ETG CAPITAL LLC,
                                                                 :
                                                                 :
                                                                 :
                                            Defendant.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

         On October 19, 2020, Plaintiff moved for summary judgment. ECF Nos. 34-37. On

November 4, 2020, Defendant opposed this motion. ECF Nos. 40-41. Plaintiff replied on

November 11, 2020. ECF Nos. 43-45.

         On November 12, 2020, Defendant requested a pre-motion conference to move to strike

certain documents appended to the reply that Defendant contended had not been produced. ECF

No. 46. On November 17, 2020, Plaintiff opposed this request, arguing, in part, that the documents

were appropriately included in the reply to respond to Defendant’s argument that Plaintiff had

failed to satisfy a condition precedent, which was raised for the first time in the opposition. ECF

No. 47. After a December 7, 2020 conference, the parties filed a joint status report laying out their

positions regarding how to proceed. ECF No. 50. The parties submitted further letters on the issues,

including at the Court’s request. ECF Nos. 51-52, 54-55.
       Case 1:19-cv-05049-ALC-JLC Document 56 Filed 01/27/21 Page 2 of 2




       At the December 7, 2020 conference, the Court indicated that it was inclined to deny the

summary judgment motion without prejudice and return the parties for appropriate discovery on

the condition precedent defense Defendant raised in its opposition. Upon consideration of the

parties’ submissions, the Court cannot conclude that it would be futile to allow Defendant to pursue

the condition precedent defense and will permit the Defendant to advance the argument. However,

the Court also concludes that Plaintiff is entitled to discovery on this issue. The Court therefore

adopts the path it suggested at the December 7, 2020 hearing.

       Accordingly, the Court hereby DENIES the pending motion for summary judgment

without prejudice. The parties are directed to engage in discovery on the condition precedent issue

under the guidance of Magistrate Judge Cott. The Clerk of Court is respectfully directed to close

the motion at docket number 34.

SO ORDERED.
Dated: January 27, 2021
       New York, New York



                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
